NOTICE OF ALLOWABILITY

Claims 1-23 are allowed.
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A display device comprising: a substrate that includes a display area for displaying an image and a non-display area 5surrounding the display area; a plurality of pixels that are disposed in the display area and each include an organic light emitting diode and a pixel circuit portion configured to operate the organic light emitting diode; a plurality of scan lines that are disposed in the display area and electrically connected to the plurality of pixels; and a scan driver that is disposed in the non-display area and includes a plurality of stages 10configured to output scan signals to the plurality of scan lines, the plurality of stages comprising fires stages arranged in a first direction; and lines disposed in the non-display area and configured to apply a control signal including a clock signal and including a first line, and lines configured to apply a voltage used in the scan driver and including a second line, wherein each of the plurality of stages comprises a plurality of transistors including at least a first transistor and a second transistor; wherein at least one of the first line or the second line passes between the first transistor and the second transistor involved in one each of the first stages, is elongated along the first direction, and continuously extends with a length longer than a height of each of the first stages in the first direction“, among other elements of the claims cannot be found alone or in combination within the cited prior art. 
Regarding claim 10, the recitation of “A display device comprising: a substrate that includes a display area for displaying an image and a non- display area surrounding the display area; a plurality of pixels that are disposed in the display area and each include an organic light emitting diode and a pixel circuit portion configured to operate the organic light emitting diode; a scan driver that is disposed in the non-display area and includes a plurality of stages configured to output scan signals to the plurality of pixels; and a signal controller configured to provide a clock signal, a global clock signal, and a low voltage, wherein each of the plurality of stages has a single output terminal, wherein the plurality of stages are arranged in n columns, a height of one stage corresponds to a height of n pixels, and n is an integer of 2 or more, wherein the substrate further includes lines that are disposed in the non-display area and configured to apply a control signal including a clock signal, and lines configured to apply a voltage used in the scan driver, and one of the lines configured to apply the control signal including the clock signal or one of the lines configured to apply the voltage used in the scan driver crosses at least one of the plurality of stages, wherein the lines configured to apply the control signal including the clock signal include four clock lines and a global clock signal line, and 5the lines configured to apply the voltage used in the scan driver include a low voltage line, wherein the four clock lines, the global clock signal line, and the low voltage line are formed in each of the plurality of stages. wherein the signal controller is configured to provide the clock signal, the global clock signal, and the low voltage to the four clock lines, the global clock signal line, and the low voltage line, respectively, wherein each of the plurality of stages includes three clock input terminals, a global clock signal input terminal, a low voltage input terminal, a start signal input terminal, and the single output terminal, and wherein each of the plurality of stages is connected to three of the four clock lines, a first stage of a first column disposed in a first row is connected to a first clock line, a second clock line, and a third clock line, a second stage of a second column disposed in the first row is connected to the second clock line, the third clock line, and a fourth clock line, a third stage of the first column disposed in a second row is connected to the third clock line, the fourth clock line, and the first clock line, and a fourth stage of the second column disposed in the second row is connected to the fourth clock line, the first clock line, and the second clock line “, among other elements of the claims cannot be found alone or in combination within the cited prior art. 
Regarding claim 17, the recitation of “A display device comprising: 39a substrate that includes a display area for displaying an image and a non-display area surrounding the display area; a plurality of pixels that are disposed in the display area and each include an organic light emitting diode and a pixel circuit portion configured to operate the organic light emitting 5diode; a plurality of scan lines that are disposed in the display area and electrically connected to the plurality of pixels; a scan driver that is disposed in the non-display area and includes a plurality of stages comprising first stages arranged in a first direction, wherein each of the plurality of stages comprises a plurality of transistors including at least a first transistor and a second transistor and is configured to output scan signals to the plurality of scan lines; and a signal controller configured to apply a control signal including a clock signal and a voltage used in the scan driver to the scan driver, 10wherein a line that applies the control signal or the voltage used in the scan driver passes between the first transistor and the second transistor involved in each of the first stages, is elongated along the first direction, and continuously extends with a length longer than a height of each of the first stages“, among other elements of the claims cannot be found alone or in combination within the cited prior art. 
Regarding claim 21, the recitation of “A display device comprising: a substrate that includes a display area for displaying an image and a non-display area surrounding the display area; 10a plurality of pixels that are disposed in the display area; a plurality of scan lines that are disposed in the area and electrically connected to the plurality of pixels; a scan driver that is disposed in the non-display area and includes a plurality of stages comprising first stages arranged in a first direction, wherein each of the plurality of stages comprises a plurality of transistors including at least a first transistor and a second transistor and is configured to output scan signals to the plurality of scan lines; four clock lines disposed adjacent to the plurality of stages; a global clock signal line passing between the first transistor and the second transistor involved in each of the first stages; and 15a low voltage line passing between the first transistor and the second transistor involved in each of the first stages, wherein each of the plurality of stages is connected to only three of the four clock lines, and wherein at least one of the global clock signal line or the low voltage line is elongated along the first direction and continuously extends with a length longer than a height of each of the first stages in the first direction “, among other elements of the claims cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621